Citation Nr: 1731123	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  16-20 233	)	DATE
	)
	)


THE ISSUES

1.  Whether the Board of Veterans' Appeals (Board) committed clear and unmistakable error (CUE) on November 19, 2015, when it remanded the issues of entitlement to: service connection for a left knee disability; a rating in excess of 10 percent for a left ankle disease; and a rating in excess of 10 percent for a left hip disability.

2.  Whether the Board committed CUE on November 19, 2015, when it granted entitlement to service connection for a lower back disability.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


FINDINGS OF FACT

1.  The Veteran e served on active duty from February 1997 to June 1997 and from May 2007 to May 2008.

2.  On March 15, 2016, a motion for revision of a November 19, 2015 Board decision based on clear and unmistakable error (CUE) was filed.

3.  The November 19, 2015 Board decision granted entitlement to service connection for a back disability and remanded claims for service connection for a left knee disability; a rating in excess of 10 percent for a left ankle disease; and a rating in excess of 10 percent for a left hip disability.


CONCLUSION OF LAW

In the absence of a final denial of benefits, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on clear and unmistakable error.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1400, 1404 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A prior final Board decision must be reversed or revised where evidence establishes that there is CUE in the prior final decision.  38 U.S.C.A. §§ 5109A, 7111; 38 C.F.R. §§ 20.1400 -20.1411.  A remand of the Board, however, is a preliminary order and does not constitute a final decision.  38 C.F.R. § 20.1100 (b) (2016).

The November 19, 2015 Board decision granted entitlement to service connection for a back disability and remanded claims for service connection for a left knee disability; a rating in excess of 10 percent for a left ankle disease; and a rating in excess of 10 percent for a left hip disability.  In the absence of a final denial in November 2015 as to these claims, the Board has no jurisdiction to adjudicate the merits of the motion for revision of a decision based on CUE, and the motion is thus dismissed.

Thus, there is no final denial of benefits for the Board to review on the basis of clear and unmistakable error.  Accordingly, the Board does not have jurisdiction to adjudicate the merits of the motion and it is dismissed.

The Veterans Claims Assistance Act of 2000 is inapplicable to CUE claims in prior Board decisions, and it therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001); 38 C.F.R. § 20.1411 (c).  Nevertheless, the Board notes that the Board notified her of the docketing of her motion in May 2016, and that the Moving Party has been afforded ample opportunity to present her contentions, and there is no indication she has further argument to present.


ORDER

The motion is dismissed.





	                       ____________________________________________
	M. H. HAWLEY
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs



